Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In Claims 1 and 11, “An apparatus comprising;” is recited; this should read “An apparatus comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 20, the phrase “a second closed end portion” is recited, without a first closed end portion being recited. Thus, it is unclear what is intended by this limitation, as the first end portion is indicated as being open to the atmosphere. For purposes of examination, this phrase will be interpreted as “a second end portion that is closed”.
Regarding Claims 1 and 20, the phrase “the well having a first diameter at the first and second end portions” is recited. It is unclear whether this is intended to indicate that the first and second end portions (as interpreted above) have their own first diameter (which is not necessarily identical to each other) or that the first and second end portions each have one identical first diameter. Because of this ambiguity it is not possible to accurately determine the scope of the claim, rendering the claim indefinite. For purposes of examination, examiner interprets this limitation as a single first diameter for both end portions.
Claims 2, 4, 7-8, 11, 14, 19 recite the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as ‘the body-mountable housing’.
Regarding Claim 4, the limitation “wherein each well comprises a membrane having a different selected pressure threshold” is recited. It is not clear what “different” is intended to compare to, as there is no indication of what is being compared as ‘different to/from’. One could reasonably read this limitation as ‘wherein each well comprises a membrane, and wherein the membrane of each well has a different selected pressure threshold from each of the other membranes of the wells’, but this is not necessarily required as written. For purposes of examination, this interpretation will be adopted.
Claim 6 recites the limitation "the opening".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as ‘the first end portion’ or equivalently ‘the first end portion open to the atmosphere’.
Claim 11 recites the limitation "the diameter of the well".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as ‘a diameter of the well’. For clarity of the record, Examiner also notes that in contrast to Claim 1, this limitation does not recite that the opening of the well has a recited diameter, rather that the well itself does.
Regarding Claims 11 and 20, the limitations “the well comprising an opening, a cavity having a diameter greater than the diameter of the well” and “the well having a first diameter…and comprising a cavity having a second diameter greater than the first diameter” are recited, respectively. It is unclear how the well comprises a cavity, while the cavity has a diameter greater than the diameter of the well. It appears that from the construction of the claim, that this limitation for the cavity is intended to correspond to “the well comprising…”, however, this does not logically make sense that a structure (i.e. the well) can be made up of (i.e. comprising) something with a larger diameter than itself (i.e. a cavity having a diameter greater than the diameter of the well). For purposes of examination, these limitations will be interpreted as ‘the well comprising a cavity, where the cavity has a diameter greater than a diameter of the opening of the well’ and ‘the well having a first diameter…and comprising a cavity having a second diameter greater than the first diameter of the first and second end portions’. 
Claim 17 recites the limitation "the central cavity".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as ‘the cavity’. 
Claim 18 recites the limitation "the opposite end".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as ‘an opposite end’. 
Claim 20 recites the limitation "the first and second end portions".  There is insufficient antecedent basis for this limitation in the claim. While the claim previously recites “a first end portion”, it does not recite “a second end portion”, rather “a second closed end portion”. For purposes of examination, this limitation will be interpreted in view of the above analysis of “a second closed end portion”, which would alleviate the antecedent basis issue. 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bayne (U.S. Patent Application Pub. No. US 2010/0229784 A1) in view of Tomasko (WIPO Patent Document No. WO 2018042250 A1), further in view of Liang (U.S. Patent No. US 6100798 A).


    PNG
    media_image1.png
    352
    480
    media_image1.png
    Greyscale

Bayne Fig. 4, with Examiner Interpretation Annotations

Regarding Claim 1, as best understood based on the U.S.C. 112(b) issue identified above, Bayne teaches an apparatus, comprising; 
a body-mountable housing (See Fig. 10; [0012]: “the apparatus can be mounted on mobile or stationary objects or persons; [0040]: “The device may be worn by the individual or mounted to a helmet, as shown in FIG. 10”) comprising a well having a first end portion open to the atmosphere and a second closed end portion (See Bayne Fig. 4 reproduced above with examiner interpretation annotations; [0011]: “The apparatus comprises a base, having an upper side and a lower side; a middle layer, vertically spaced from and attachable to the upper side of the base, the middle layer having at least one opening to ambient air; and blast indication means, attachable to the middle layer.”), the well having a first diameter at the first and second end portions and comprising a cavity having a second diameter greater than the first diameter (See Bayne Fig. 4 reproduced above with examiner interpretation annotations, additionally showing the well having a diameter larger than the first diameter in the cavity; See also Figs. 2, 5, and 6; [0032]: “the blast indication device 18 may comprise a rupturable membrane 40 disposed within a housing 50, having a viewport 48, as shown in the exploded view of FIGS. 2 and 6.”; [0033]: “When attached to the housing 50 the membrane 40 creates a compartment 52. The size and shape of the housing 50 may be varied to vary the volume of the compartment 52 and thus vary the blast indication device 18 response to blast pressure.”); 
a membrane assembly disposed within the cavity, the membrane assembly comprising one or more annular frame members and a membrane (See Bayne Fig. 4 reproduced above with examiner interpretation annotations; See also Figs. 1, 3, and 5, which show the membrane assembly within the cavity; See also Figs. 2 and 5; [0028]: “A blast indication device 18 is housed within the apparatus 10. As seen in FIGS. 2 and 4, the blast indication device 18 is located between the cover 15 and middle layer 22 and thus is raised from the base 12”; [0029]: “The vertical spacing 24 and openings 28 in the middle layer 22 allow for a pressure wave from a blast to enter the interior of the apparatus 10.”); 
and wherein the membrane is configured to rupture at a selected overpressure threshold (Abstract: “A blast indication means may be implemented using a rupturable membrane or a layer of microencapsulated paint or dye material, dimensioned to rupture at the desired overpressure level”).  
Bayne does not explicitly teach a sealing member disposed within the cavity between the membrane assembly and the second end portion; wherein the membrane assembly has a diameter less than the diameter of the cavity and a thickness less than a height of the cavity such that the membrane assembly can move within the cavity along a longitudinal axis of the well and a lateral axis of the well thereby allowing air to pass around the membrane assembly and into the second end portion; wherein the membrane assembly is configured to seal against the sealing member within the cavity when exposed to a pressure event to seal the second end portion.
Tomasko teaches a sealing member disposed within the cavity between the membrane assembly and the second end portion ([037]: “It is contemplated that a gasket or O-ring (not illustrated in FIG. 1) may be provided between the flange portions 11, 21 to aid in creating a fluid-tight seal.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include a sealing member disposed within the cavity between the membrane assembly and the second end portion, as taught by Tomasko.
Doing so would allow one to create a fluid-tight seal as taught by Tomasko.
Bayne in view of Tomasko does not explicitly teach wherein the membrane assembly has a diameter less than the diameter of the cavity and a thickness less than a height of the cavity such that the membrane assembly can move within the cavity along a longitudinal axis of the well and a lateral axis of the well thereby allowing air to pass around the membrane assembly and into the second end portion; wherein the membrane assembly is configured to seal against the sealing member within the cavity when exposed to a pressure event to seal the second end portion.
Liang teaches wherein the membrane assembly has a diameter less than the diameter of the cavity and a thickness less than a height of the cavity such that the membrane assembly can move within the cavity along a longitudinal axis of the well and a lateral axis of the well thereby allowing air to pass around the membrane assembly and into the second end portion (See Figs. 1-3; Col. 2, Lines 38-41: “The upper lid 13 includes…an air pressure balancing hole 132 for introducing ambient air into the main body 10.”; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”); 
wherein the membrane assembly is configured to seal against the sealing member within the cavity when exposed to a pressure event to seal the second end portion (See Figs. 1-3; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne with wherein the membrane assembly has a diameter less than the diameter of the cavity and a thickness less than a height of the cavity such that the membrane assembly can move within the cavity along a longitudinal axis of the well and a lateral axis of the well thereby allowing air to pass around the membrane assembly and into the second end portion; wherein the membrane assembly is configured to seal against the sealing member within the cavity when exposed to a pressure event to seal the second end portion as taught by Liang.
One of ordinary skill in the art would have been motivated to do so in order to, as taught by Bayne [0034]: “allow for the equalization of air pressure between the compartment 52 and the ambient air pressure. Damage or preloading of the membrane 40 is thus prevented due to changes in altitude or the environment in which the apparatus 10 is used”.

Regarding Claim 3, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1.
Bayne does not explicitly teach wherein the sealing member comprises an O-ring.  
Tomasko teaches wherein the sealing member comprises an O-ring ([037]: “It is contemplated that a gasket or O-ring (not illustrated in FIG. 1) may be provided between the flange portions 11, 21 to aid in creating a fluid-tight seal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne with wherein the sealing member comprises an O-ring, as taught by Tomasko.
Doing so would allow one to create a fluid-tight seal as taught by Tomasko.

Regarding Claim 5, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1, wherein the one or more annular frame members comprise first and second annular frame members arranged such that the membrane is disposed between them (See Figs. 2 and 5; [0012]: “The blast indication means comprises a blast indication layer adjacent the middle layer and bonded to a housing and the blast indication layer comprises a rupturable membrane.”; [0028]: “the blast indication device 18 is located between the cover 15 and middle layer 22”; [0033]: “When attached to the housing 50 the membrane 40 creates a compartment 52. The size and shape of the housing 50 may be varied to vary the volume of the compartment 52 and thus vary the blast indication device 18 response to blast pressure…the middle layer 22 may be brightly colored such that the ruptured membrane 40 may expose the brightly coloured middle layer 22.”).  

Regarding Claim 6, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1.
Bayne does not explicitly teach wherein the membrane comprises a concave surface oriented toward the opening.  
Tomasko teaches wherein the membrane comprises a concave surface oriented toward the opening (See Fig. 1; [0034]: “In the example shown in FIG. 1, the membrane interspace 30 is formed due to the different crown heights of the activation portions 12, 22 of the two membranes. In other words, the primary membrane 1 O has a higher crown height than the barrier membrane 20, which causes formation of the membrane interspace 30 between them.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the membrane comprises a concave surface oriented toward the opening, as taught by Tomasko.
Doing so would allow one to form a membrane interspace, as taught by Tomasko, which allows one to control the performance of the invention as discussed in Tomasko Paragraph [046]: “It is contemplated that the membrane interspace 30 may be modified to improve the performance of the pressure relief module. For example, the membrane interspace 30 may be provided with an initial pressure (or initial vacuum) to affect the operation of the primary membrane 10 and/or barrier membrane 20, and/or in view of the expected operating conditions of the pressure relief module. The membrane interspace 30 may be filled with a material to achieve a desired performance. For example, the membrane interspace 30 may be filled with a noble gas or a non-flammable gas to avoid creating a chemical reaction or combustion in the event that the membrane interspace 30 is opened to the controlled volume 51 or the environment or outlet volume 54. As another example, the membrane interspace 30 may be filled with a particular substance (e.g., liquid, gas, foam, or mixture thereof) to achieve a desired result, including vibration resistance, temperature resistance, combustion resistance, and temperature-pressure profile.”

Regarding Claim 7, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1, wherein the housing comprises a first portion and a second portion (See Bayne Fig. 4 reproduced above with examiner interpretation annotations; [0011]: “The apparatus comprises a base, having an upper side and a lower side; a middle layer, vertically spaced from and attachable to the upper side of the base, the middle layer having at least one opening to ambient air; and blast indication means, attachable to the middle layer.”).
Bayne does not explicitly teach the second portion including one or more protrusions extending from a first surface of the second portion, and the first portion including one or more cutouts configured to mate with the one or more protrusions to couple the first and second portions together.  
Tomasko teaches the second portion including one or more protrusions extending from a first surface of the second portion, and the first portion including one or more cutouts configured to mate with the one or more protrusions to couple the first and second portions together ([037]: “It is also contemplated that one or both of the flange portions 11, 21 may be provided with surface features (e.g., ridges) to aid in creating a fluid-tight seal. Such surface features may be mated (e.g., corresponding tongues and grooves on the mated surfaces of the flange portions). Such surface features also may include sharp features configured to "bite" into the material of the corresponding flange portion, thereby creating a "bite seal" between them.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include the second portion including one or more protrusions extending from a first surface of the second portion, and the first portion including one or more cutouts configured to mate with the one or more protrusions to couple the first and second portions together, as taught by Tomasko.
Doing so would allow one to obtain, as taught by Tomasko, to create a “fluid-tight seal”, and would allow one to ensure the positioning of the elements.

Regarding Claim 8, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1, wherein the membrane assembly is inset relative to an outer surface of the housing (See Figs. 2 and 5; [0028]: “A blast indication device 18 is housed within the apparatus 10. As seen in FIGS. 2 and 4, the blast indication device 18 is located between the cover 15 and middle layer 22 and thus is raised from the base 12”).  

Regarding Claim 9, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1, wherein the membrane comprises a metallic foil ([0032]: “The rupturable membrane 40 may be manufactured from a suitable material such as aluminum and bonded to the lip of the housing 50. Other suitable materials may be used and are contemplated within the invention.”).  

Regarding Claim 10, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches a method, comprising: 
applying the apparatus of claim 1 to a body-wearable article (See Fig. 10; [0012]: “the apparatus can be mounted on mobile or stationary objects or persons; [0040]: “The device may be worn by the individual or mounted to a helmet, as shown in FIG. 10”).  

Regarding Claim 11, as best understood based on the U.S.C. 112(b) issue identified above, Bayne teaches an apparatus, comprising; 
a body-mountable housing (See Fig. 10; [0012]: “the apparatus can be mounted on mobile or stationary objects or persons; [0040]: “The device may be worn by the individual or mounted to a helmet, as shown in FIG. 10”) comprising a pressure sensor ([0011]: “Embodiments of the present invention provide a blast occurrence apparatus for use in dynamic environments to provide an indication of a potentially harmful blast event as evidenced by a change in air pressure.”), the pressure sensor comprising: 
a well extending into a thickness of the housing, the well comprising an opening, a cavity having a diameter greater than the diameter of the well, a shoulder, and a depression (See Bayne Fig. 4 reproduced above with examiner interpretation annotations, also showing a shoulder and a depression; See also Figs. 2, 5, and 6; [0011]: “The apparatus comprises a base, having an upper side and a lower side; a middle layer, vertically spaced from and attachable to the upper side of the base, the middle layer having at least one opening to ambient air; and blast indication means, attachable to the middle layer.”; [0032]: “the blast indication device 18 may comprise a rupturable membrane 40 disposed within a housing 50, having a viewport 48, as shown in the exploded view of FIGS. 2 and 6.”; [0033]: “When attached to the housing 50 the membrane 40 creates a compartment 52. The size and shape of the housing 50 may be varied to vary the volume of the compartment 52 and thus vary the blast indication device 18 response to blast pressure.”), 
a membrane assembly disposed within the cavity (See Bayne Fig. 4 reproduced above with examiner interpretation annotations; See also Figs. 1, 3, and 5, which show the membrane assembly within the cavity; See also Fig. 2; [0028]: “A blast indication device 18 is housed within the apparatus 10. As seen in FIGS. 2 and 4, the blast indication device 18 is located between the cover 15 and middle layer 22 and thus is raised from the base 12”; [0029]: “The vertical spacing 24 and openings 28 in the middle layer 22 allow for a pressure wave from a blast to enter the interior of the apparatus 10.”), the membrane assembly comprising a membrane configured to rupture at a selected pressure threshold (Abstract: “A blast indication means may be implemented using a rupturable membrane or a layer of microencapsulated paint or dye material, dimensioned to rupture at the desired overpressure level”).
Bayne does not explicitly teach a sealing member disposed between the membrane assembly and the shoulder; wherein the membrane assembly has a diameter less than the diameter of the cavity such that air can pass around the membrane assembly and into the depression allowing air within the depression to equalize to a first pressure; and wherein when exposed to a pressure event of a second pressure the sealing member and the membrane assembly are configured to seal the depression.  
Tomasko teaches a sealing member disposed between the membrane assembly and the shoulder ([037]: “It is contemplated that a gasket or O-ring (not illustrated in FIG. 1) may be provided between the flange portions 11, 21 to aid in creating a fluid-tight seal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include a sealing member disposed within the cavity between the membrane assembly and the second end portion, as taught by Tomasko.
Doing so would allow one to create a fluid-tight seal as taught by Tomasko.
Bayne in view of Tomasko does not explicitly teach wherein the membrane assembly has a diameter less than the diameter of the cavity such that air can pass around the membrane assembly and into the depression allowing air within the depression to equalize to a first pressure; and wherein when exposed to a pressure event of a second pressure the sealing member and the membrane assembly are configured to seal the depression.  
Liang teaches wherein the membrane assembly has a diameter less than the diameter of the cavity such that air can pass around the membrane assembly and into the depression allowing air within the depression to equalize to a first pressure (See Figs. 1-3; Col. 2, Lines 38-41: “The upper lid 13 includes…an air pressure balancing hole 132 for introducing ambient air into the main body 10.”; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”); and 
wherein when exposed to a pressure event of a second pressure the sealing member and the membrane assembly are configured to seal the depression (See Figs. 1-3; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne with wherein the membrane assembly has a diameter less than the diameter of the cavity such that air can pass around the membrane assembly and into the depression allowing air within the depression to equalize to a first pressure; and wherein when exposed to a pressure event of a second pressure the sealing member and the membrane assembly are configured to seal the depression as taught by Liang.
One of ordinary skill in the art would have been motivated to do so in order to, as taught by Bayne [0034]: “allow for the equalization of air pressure between the compartment 52 and the ambient air pressure. Damage or preloading of the membrane 40 is thus prevented due to changes in altitude or the environment in which the apparatus 10 is used”.

Regarding Claim 13, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne does not explicitly teach wherein the sealing member comprises an O-ring.  
Tomasko teaches wherein the sealing member comprises an O-ring ([037]: “It is contemplated that a gasket or O-ring (not illustrated in FIG. 1) may be provided between the flange portions 11, 21 to aid in creating a fluid-tight seal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the sealing member comprises an O-ring, as taught by Tomasko.
Doing so would allow one to create a fluid-tight seal, as taught by Tomasko.

Regarding Claim 15, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11, wherein the membrane assembly further comprises first and second annular frame members between which the membrane is disposed (See Figs. 2 and 5; [0012]: “The blast indication means comprises a blast indication layer adjacent the middle layer and bonded to a housing and the blast indication layer comprises a rupturable membrane.”; [0028]: “the blast indication device 18 is located between the cover 15 and middle layer 22”; [0033]: “When attached to the housing 50 the membrane 40 creates a compartment 52. The size and shape of the housing 50 may be varied to vary the volume of the compartment 52 and thus vary the blast indication device 18 response to blast pressure…the middle layer 22 may be brightly colored such that the ruptured membrane 40 may expose the brightly coloured middle layer 22.”).  

Regarding Claim 16, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne does not explicitly teach wherein the membrane comprises a concave surface oriented toward the opening.  
Tomasko teaches wherein the membrane comprises a concave surface oriented toward the opening (See Fig. 1; [0034]: “In the example shown in FIG. 1, the membrane interspace 30 is formed due to the different crown heights of the activation portions 12, 22 of the two membranes. In other words, the primary membrane 1 O has a higher crown height than the barrier membrane 20, which causes formation of the membrane interspace 30 between them.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the membrane comprises a concave surface oriented toward the opening, as taught by Tomasko.
Doing so would allow one to form a membrane interspace, as taught by Tomasko, which allows one to control the performance of the invention as discussed in Tomasko Paragraph [046]: “It is contemplated that the membrane interspace 30 may be modified to improve the performance of the pressure relief module. For example, the membrane interspace 30 may be provided with an initial pressure (or initial vacuum) to affect the operation of the primary membrane 10 and/or barrier membrane 20, and/or in view of the expected operating conditions of the pressure relief module. The membrane interspace 30 may be filled with a material to achieve a desired performance. For example, the membrane interspace 30 may be filled with a noble gas or a non-flammable gas to avoid creating a chemical reaction or combustion in the event that the membrane interspace 30 is opened to the controlled volume 51 or the environment or outlet volume 54. As another example, the membrane interspace 30 may be filled with a particular substance (e.g., liquid, gas, foam, or mixture thereof) to achieve a desired result, including vibration resistance, temperature resistance, combustion resistance, and temperature-pressure profile.”

Regarding Claim 17, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne does not explicitly teach wherein the membrane assembly has a thickness less than a height of the central cavity such that the membrane can move within the cavity along a longitudinal axis of the well.  
Liang teaches wherein the membrane assembly has a thickness less than a height of the central cavity such that the membrane can move within the cavity along a longitudinal axis of the well (See Figs. 1-3; Col. 2, Lines 38-41: “The upper lid 13 includes…an air pressure balancing hole 132 for introducing ambient air into the main body 10.”; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne with wherein the membrane assembly has a thickness less than a height of the central cavity such that the membrane can move within the cavity along a longitudinal axis of the well as taught by Liang.
One of ordinary skill in the art would have been motivated to do so in order to, as taught by Bayne [0034]: “allow for the equalization of air pressure between the compartment 52 and the ambient air pressure. Damage or preloading of the membrane 40 is thus prevented due to changes in altitude or the environment in which the apparatus 10 is used”.

Regarding Claim 18, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11, wherein the well is open to the atmosphere at one end and closed at the opposite end (See Bayne Fig. 4 reproduced above with Examiner interpretation annotations; See also, Figs. 2 and 5; [0011]: “The apparatus comprises a base, having an upper side and a lower side; a middle layer, vertically spaced from and attachable to the upper side of the base, the middle layer having at least one opening to ambient air; and blast indication means, attachable to the middle layer.”).  

Claims 2, 4, 12, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable Bayne (U.S. Patent Application Pub. No. US 2010/0229784 A1) in view of Tomasko (WIPO Patent Document No. WO 2018042250 A1), further in view of Liang (U.S. Patent No. US 6100798 A), and further in view of King (U.S. Patent Application No. US 2010/0275676 A1).

Regarding Claim 2, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach wherein the well is a first well, and wherein the housing comprises one or more additional wells, and each additional well comprises the first diameter.  
King teaches wherein the well is a first well, and wherein the housing comprises one or more additional wells, and each additional well comprises the first diameter (See Figs. 4-6, showing a plurality of wells within the housing, with a first diameter; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the well is a first well, and wherein the housing comprises one or more additional wells, and each additional well comprises the first diameter, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.

Regarding Claim 4, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 1.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach wherein the housing comprises four wells, and wherein each well comprises a membrane having a different selected pressure threshold.  
King teaches wherein the housing comprises…wells, and wherein each well comprises a membrane having a different selected pressure threshold (See Figs. 4-6, showing a plurality of wells within the housing, with a first diameter; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”; [0035]: “FIGS. 4-6 illustrate another embodiment of a blast pressure sensor apparatus/system of the present invention, generally indicated at reference character 60, integrating multiple blast pressure sensors together, with each sensor configured to detect a predetermined minimum threshold pressure that is different from the other sensors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the housing comprises…wells, and wherein each well comprises a membrane having a different selected pressure threshold, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.
Bayne in view of Tomasko, further in view of Liang and King does not explicitly teach four wells (Emphasis added by Examiner).
However, King teaches five wells, and the instant application states [049]: “the dosimeter 10 may include any number of pressure sensors 14 configured to rupture at any pressure, including multiple pressure sensors 14 configured to rupture at the same pressure.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne in view of Tomasko, further in view of Liang and King to include four wells (Emphasis added by Examiner), as King teaches a patentably similar quantity.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”.

Regarding Claim 12, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach wherein the pressure sensor is a first pressure sensor and wherein the apparatus comprises one or more additional pressure sensors.  
King teaches wherein the pressure sensor is a first pressure sensor and wherein the apparatus comprises one or more additional pressure sensors (See Figs. 4-6, showing a plurality of sensors within the housing; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the pressure sensor is a first pressure sensor and wherein the apparatus comprises one or more additional pressure sensors, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.

Regarding Claim 14, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach wherein the housing comprises four pressure sensors, and wherein each pressure sensor has a different selected pressure threshold.  
King teaches wherein the housing comprises…pressure sensors, and wherein each pressure sensor has a different selected pressure threshold (See Figs. 4-6, showing a plurality of pressure sensors within the housing; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”; [0035]: “FIGS. 4-6 illustrate another embodiment of a blast pressure sensor apparatus/system of the present invention, generally indicated at reference character 60, integrating multiple blast pressure sensors together, with each sensor configured to detect a predetermined minimum threshold pressure that is different from the other sensors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the housing comprises…pressure sensors, and wherein each pressure sensor has a different selected pressure threshold, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.
Bayne in view of Tomasko, further in view of Liang and King does not explicitly teach four pressure sensors (Emphasis added by Examiner).
However, King teaches five pressure sensors, and the instant application states [049]: “the dosimeter 10 may include any number of pressure sensors 14 configured to rupture at any pressure, including multiple pressure sensors 14 configured to rupture at the same pressure.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne in view of Tomasko, further in view of Liang and King to include four pressure sensors (Emphasis added by Examiner), as King teaches a patentably similar quantity.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”.

Regarding Claim 19, as best understood based on the U.S.C. 112(b) issue identified above, Bayne in view of Tomasko, further in view of Liang teaches the apparatus of claim 11.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach wherein the well is a first well and wherein the housing comprises one or more additional wells and each additional well comprises a first diameter.  
King teaches wherein the well is a first well and wherein the housing comprises one or more additional wells and each additional well comprises a first diameter (See Figs. 4-6, showing a plurality of wells within the housing, with a first diameter; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the well is a first well and wherein the housing comprises one or more additional wells and each additional well comprises a first diameter, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.

Regarding Claim 20, as best understood based on the U.S.C. 112(b) issue identified above, Bayne teaches an apparatus, comprising: 
a body-mountable housing (Fig. 10, [0012]: “the apparatus can be mounted on mobile or stationary objects or persons; [0040]: “The device may be worn by the individual or mounted to a helmet, as shown in FIG. 10”) comprising…pressure sensor, …pressure sensor comprising: 
a well having a first end portion open to the atmosphere and a second closed end portion ([0011]: “The apparatus comprises a base, having an upper side and a lower side; a middle layer, vertically spaced from and attachable to the upper side of the base, the middle layer having at least one opening to ambient air; and blast indication means, attachable to the middle layer.”), the well having a first diameter at the first and second end portions and comprising a cavity having a second diameter greater than the first diameter (See Figs. 2, 5, and 6; [0032]: “the blast indication device 18 may comprise a rupturable membrane 40 disposed within a housing 50, having a viewport 48, as shown in the exploded view of FIGS. 2 and 6.”; [0033]: “When attached to the housing 50 the membrane 40 creates a compartment 52. The size and shape of the housing 50 may be varied to vary the volume of the compartment 52 and thus vary the blast indication device 18 response to blast pressure.”), 
a membrane assembly disposed within the cavity, the membrane assembly comprising one or more annular frame members and a membrane (See Figs. 2 and 5; [0028]: “A blast indication device 18 is housed within the apparatus 10. As seen in FIGS. 2 and 4, the blast indication device 18 is located between the cover 15 and middle layer 22 and thus is raised from the base 12”; [0029]: “The vertical spacing 24 and openings 28 in the middle layer 22 allow for a pressure wave from a blast to enter the interior of the apparatus 10.”); - 22 -10183-104398-02FILED VIA EFS ON: November 17, 2020 
and wherein each membrane is configured to rupture at a selected overpressure threshold (Abstract: “A blast indication means may be implemented using a rupturable membrane or a layer of microencapsulated paint or dye material, dimensioned to rupture at the desired overpressure level”).
Bayne does not explicitly teach a body-mountable housing comprising four pressure sensors disposed in a grid pattern, each pressure sensor comprising (Emphasis added by Examiner): …a sealing member disposed within the cavity between the membrane assembly and the second end portion; wherein each membrane assembly can move within its respective cavity allowing air to pass around the membrane assembly and into the second end portion; wherein when exposed to a pressure event the membrane assembly is urged against the sealing member within the central cavity, sealing the second end portion; and wherein the selected overpressure threshold differs for each membrane of the pressure sensors.
Tomasko teaches a sealing member disposed within the cavity between the membrane assembly and the second end portion ([037]: “It is contemplated that a gasket or O-ring (not illustrated in FIG. 1) may be provided between the flange portions 11, 21 to aid in creating a fluid-tight seal.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include wherein the sealing member comprises an O-ring, as taught by Tomasko.
Doing so would allow one to create a fluid-tight seal, as taught by Tomasko.
Bayne in view of Tomasko does not explicitly teach a body-mountable housing comprising four pressure sensors disposed in a grid pattern, each pressure sensor comprising (Emphasis added by Examiner): …; wherein each membrane assembly can move within its respective cavity allowing air to pass around the membrane assembly and into the second end portion; wherein when exposed to a pressure event the membrane assembly is urged against the sealing member within the central cavity, sealing the second end portion; and wherein the selected overpressure threshold differs for each membrane of the pressure sensors
Liang teaches wherein each membrane assembly can move within its respective cavity allowing air to pass around the membrane assembly and into the second end portion (See Figs. 1-3; Col. 2, Lines 38-41: “The upper lid 13 includes…an air pressure balancing hole 132 for introducing ambient air into the main body 10.”; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”); wherein when exposed to a pressure event the membrane assembly is urged against the sealing member within the central cavity, sealing the second end portion (See Figs. 1-3; Col. 2, Lines 52-55: “In addition, a first flexible diaphragm 15 and a second flexible diaphragm 16 are mounted on and thus block the first air passage 11 and the second air passage 12, respectively to avoid leakage of air.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne with wherein each membrane assembly can move within its respective cavity allowing air to pass around the membrane assembly and into the second end portion; and wherein when exposed to a pressure event the membrane assembly is urged against the sealing member within the central cavity, sealing the second end portion as taught by Liang.
One of ordinary skill in the art would have been motivated to do so in order to, as taught by Bayne [0034]: “allow for the equalization of air pressure between the compartment 52 and the ambient air pressure. Damage or preloading of the membrane 40 is thus prevented due to changes in altitude or the environment in which the apparatus 10 is used”.
Bayne in view of Tomasko, further in view of Liang does not explicitly teach a body-mountable housing comprising four pressure sensors disposed in a grid pattern, each pressure sensor comprising (Emphasis added by Examiner) and wherein the selected overpressure threshold differs for each membrane of the pressure sensors.
King teaches pressure sensors…, each pressure sensor comprising (See Figs. 4-6, showing a plurality of pressure sensors within the housing, with a first diameter; [0009]: “a plurality of blast pressure sensors, each sensor for detecting blast overpressures of at least a corresponding predetermined minimum threshold pressure”) and wherein the selected overpressure threshold differs for each membrane of the pressure sensors ([0035]: “FIGS. 4-6 illustrate another embodiment of a blast pressure sensor apparatus/system of the present invention, generally indicated at reference character 60, integrating multiple blast pressure sensors together, with each sensor configured to detect a predetermined minimum threshold pressure that is different from the other sensors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne to include pressure sensors…, each pressure sensor comprising and wherein the selected overpressure threshold differs for each membrane of the pressure sensors, as taught by King.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”, and could allow one to achieve the goal of Bayne, to [0011]: “provide a blast occurrence apparatus which is sensitive to blast levels capable of causing human injury”, under the various conditions which this may occur, such as those stated in Bayne [0003]: “serious head and torso injuries may result from blasts due to improvised explosive devices (IEDs), rocket propelled grenades (RPGs), mortars and weapon's fire”, which, as one of ordinary skill in the art would recognize, may have varying pressure thresholds.
Bayne in view of Tomasko, further in view of Liang and King does not explicitly teach four pressure sensors disposed in a grid pattern (Emphasis added by Examiner).
However, King teaches five pressure sensors in a pentagonal or circular arrangement, and the instant application states [049]: “the dosimeter 10 may include any number of pressure sensors 14 configured to rupture at any pressure, including multiple pressure sensors 14 configured to rupture at the same pressure.” and [044]: “the pressure sensors 14 are arranged in a grid, however, in other embodiments, the sensors 14 can be arranged in any spaced apart arrangement such as a circle, half-circle, straight line, etc. In some embodiments, the location of the sensors 14 relative to one another can help indicate the severity or intensity of the pressure event”; [059]: “including a plurality of pressure sensors 104 disposed in the housing and spaced apart from one another in a spaced apart arrangement (e.g., a grid, circle, half-circle, line, etc.)”, indicating that the teaching of King is patentably similar.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayne in view of Tomasko, further in view of Liang and King to include four pressure sensors disposed in a grid pattern (Emphasis added by Examiner), as King teaches a patentably similar quantity and orientation.
One of ordinary skill in the art would have been motivated to do so such that, as taught by King [0035]: “By co-locating the sensors in this manner, a blast overpressure may be encountered by all sensors simultaneously and with a higher resolution than with a single sensor, in particular by indicating an overpressure range having both an upper limit and a lower limit”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent Document CN 109459179 A, pertaining to shock wave pressure measuring devices using diaphragms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863